Title: To Benjamin Franklin from Cadet de Vaux, 23 April 1784
From: Cadet de Vaux, Antoine-Alexis-François
To: Franklin, Benjamin



Monsieur
ce 23 Avril 1784

J’ai l’honneur de vous Envoyer l’Epreuve de la lettre que vous avés eu la complaisance de me remettre. Je vous prie de la faire repasser au Bureau du journal de Paris (rue Grenelle St honoré) DIMANCHE AVANT 9 HEURES, afin qu’elle paraisse dans la feuille du lundi, le dimanche nous laissant un peu plus d’espace dans le Journal du lundi, par la Suppression de plusieurs articles.
La farine de Mays est arrivée.

Je Suis avec un profond respect Monsieur, Votre très humble et très obeisst Serviteur

Cadet de Vaux

 
Notation: Cadet de Vaux, 23 avril 1784—
